The application for writ of error in this case is refused on that portion of the opinion of the Court of Civil Appeals in which the finding is made that there was no evidence of gross negligence on the part of the defendant in error, the Magnolia Petroleum Company. *Page 463 
The conclusion of the Court of Civil Appeals that the common law defenses of contributory negligence and assumed risk are not available in a suit for exemplary damages permitted by the Workmen's Compensation Act, is not before us for consideration, and no opinion is expressed as to the soundness of that conclusion.
The application for writ of error is refused.